Order enlered November 8, 2012




                                               In The
                                        ourt o[

                                        No. 05-12-00550-CR

                               JOHN RICHARD BUSBEY, Appellant



                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 4
                                       Dallas County, Texas
                               Trial Court Cause No. F10-11264-K

                                             ORDER

        Appellant’s October 26, 2012 motion to supplement the record on appeal and to hold the

briefing schedule in abeyance is GRANTED to the extent we ORDER the trial court clerk to

file, within FIFTEEN DAYS of the date of this order, a supplemental clerk’s record containing

copies of all pretrial motions,, the jail writ, docket sheet, pass slips, business records filed, and

jail disposition sheet.

        The time to file appellant’s brief is EXTENDED to FORTY-FIVE DAYS from the date

of this order.

        We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to:

        Dallas County District Clerk Gary Fitzsimmons
The Dallas County District Clerk, Criminal Records Division
Counsel for all parties



                                           LANA MYERS
                                           JUSTICE